ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2014-12-19_ORD_01_NA_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                          Reports of judgments,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (Nicaragua v. COLOMBIA)


                         ORDER OF 19 DECEMBER 2014




                               2014
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAïBES
                          (NICARAGUA c. COLOMBIE)


                      ORDONNANCE DU 19 DÉCEMBRE 2014




3 CIJ1072.indb 1                                         16/04/15 14:03

                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                           Order of 19 December 2014, I.C.J. Reports 2014, p. 485




                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                         ordonnance du 19 décembre 2014, C.I.J. Recueil 2014, p. 485




                                                                                1072
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071186-9




3 CIJ1072.indb 2                                                                            16/04/15 14:03

                                                       19 DECEMBER 2014

                                                           ORDER




                               aLLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (Nicaragua v. COLOMBIA)




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAïBES
                             (NICARAGUA c. COLOMBIE)




                                                   19 DÉCEMBRE 2014

                                                       ORDONNANCE




3 CIJ1072.indb 3                                                          16/04/15 14:03

                     485 	




                                   INTERNATIONAL COURT OF JUSTICE


        2014                                       YEAR 2014
     19 December
     General List
       No. 155
                                                19 December 2014

                           ALLEGED VIOLATIONS
                OF SOVEREIGN RIGHTS AND MARITIME SPACES
                          IN THE CARIBBEAN SEA
                                         (Nicaragua v. COLOMBIA)




                                                     ORDER


                        The President of the International Court of Justice,
                        Having regard to Article 48 of the Statute of the Court and to Arti-
                     cle 79 of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     26 November 2013, whereby the Republic of Nicaragua instituted proceed-
                     ings against the Republic of Colombia concerning a dispute in relation to
                         “the violations of Nicaragua’s sovereign rights and maritime zones
                         declared by the Court’s Judgment of 19 November 2012 [in the case
                         concerning Territorial and Maritime Dispute (Nicaragua v. Colom-
                         bia)] and the threat of the use of force by Colombia in order to imple-
                         ment these violations” ;
                       Whereas, following a meeting that the President held with the Agents
                     of the Parties on 23 January 2014, the Court, by Order of 3 February
                     2014, taking into account the views of the Parties, fixed 3 October 2014
                     and 3 June 2015, respectively, as the time-limits for the filing of a
                     ­Memorial by Nicaragua and a Counter-Memorial by Colombia ;

                        Whereas, on 19 December 2014, Colombia, referring to Article 79 of
                     the Rules of Court, raised certain preliminary objections to the jurisdic-
                     tion of the Court ; and whereas these were immediately communicated to
                     Nicaragua ;

                     4




3 CIJ1072.indb 136                                                                                 16/04/15 14:03

                     486 	sovereign rights and maritime spaces (ord. 19 XII 14)

                        Whereas, consequently, under the provisions of Article 79, paragraph 5,
                     of the Rules of Court, the proceedings on the merits are suspended and a
                     time-limit must be fixed within which the Applicant may present a written
                     statement of its observations and submissions on the preliminary objec-
                     tions ;
                        Taking account of Practice Direction V, according to which the time-
                     limit for the presentation of such a written statement shall generally not
                     exceed four months from the date of the filing of preliminary objections,

                        Fixes 20 April 2015 as the time‑limit within which the Republic of Nic-
                     aragua may present a written statement of its observations and submis-
                     sions on the preliminary objections raised by the Republic of Colombia ;
                     and
                        Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this nineteenth day of December, two thou-
                     sand and fourteen, in three copies, one of which will be placed in the
                     archives of the Court and the others transmitted to the Government of
                     the Republic of Nicaragua and the Government of the Republic of
                     Colombia, respectively.

                       (Signed) Peter Tomka,
                     	President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                     5




3 CIJ1072.indb 138                                                                                16/04/15 14:03

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071186-9




3 CIJ1072.indb 140                                                16/04/15 14:03

